Case 2:17-cv-01512-JAM-DB Document 55-14 Filed 10/09/18 Page 1 of 4




              “Exhibit 11”
      Case 2:17-cv-01512-JAM-DB Document 55-14 Filed 10/09/18 Page 2 of 4


  I
 2
 3

 4
 5

 6                                IN THE L]NITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8                                        SACRAMENTO DTVISION

 I     N.L., an infant by his mother and natural         C.A. No. 2:17-cv-01512JAM-DB
       guardian SANDRA LEMOS,
10
                      Plaintifl                          Hon. District Judge John A. Mendez
11
              v
t2
       CREDIT ONE BANK N.A., GC SERVICES                             DECLARATION OF
t3     LIMITED PARTNERSHIP, IENERGIZER                                DON HUDECEK
       HOLDINGS, LIMITED, and FIRST
t4     CONTACT, LLC a/k/a IQOR HOLDINGS,
       NC,
15
                      Defendants.
l6
t7
                                               DECLARATION
18
             I, Don Hudecek, am a Senior Product Manager for Aspect        Softwareo   lnc. ("Aspect"). I
l9
20    competent and authorized to provide the information contained herein, which is based on my

2l    personal knowledge.
,r1
             l.   Aspect is a global leader in customer engagement solutions, including contact
23
      technology.
24
             Z.   In my role as Senior Product Manager,    I am famitiar   with Aspectos products and
25
      particular, the outbound and dialing components of Aspect's contact center systems. One of Aspect's
26
      flagship contact center systems is called "Aspect@ Unified IP@." Aspect@ Unified IP@ is a contact
27
28    center system that supports both inbound and outbound engagement. Aspect@ Unified IP@ includes


                                                              DECLARATION FROM ASPECT SOFTWARE, INC.
     Case 2:17-cv-01512-JAM-DB Document 55-14 Filed 10/09/18 Page 3 of 4


 1   a dialer component     in order to support outbound engagement. Aspect@ Unified IP@ is primarily sold

 2   as a premised-based system, which means       it is installed at our customers' premises on our customers'
 3
     servers.
 4
                3. Aspect generally sells Unified IP@ through "perpetual licenses." This means that customers
 5
     buy agent licenses for an agreed-upon dollar amount and, once those license fees are paid, with certain
 6
     limited exceptions, the customer has a right to use the number of purchased licenses from that point
 7

 I   forward with no additional license fees. If Aspect customers wish to add licenses, they may purchase

 9   additional licenses at an agreed-upon price.

10              4. None of the versions of Aspect@ Unifred    IP@ that have ever been developed and sold by

11
     Aspect have the capacrty to produce phone numbers using a random or sequential number generator.
t2
     In other words, the Unified IP@ dialers do not actually produce any telephone numbers. The only
13
     telephone numbers that these products can dial are those phone numbers provided by Aspect's
l4
15   customers and users of these products which they load into the products. They do so either by using

T6   one of several methods that Aspect provides to our customers or by manually typing the phone number

t7   into one of the product's user interfaces. Once the customer-provided phone numbers have been
r8   inputted into the Aspect@ Unified IP@ dialer, the product can dial the numbers according to the
19
     customer-defined and configured dialing rules.
20
                5. Aspect@ Unified IP@, if configured accordinglyo does have the ability to automatically dial
2t
7)   customer-provided telephone numbers. Unified IP@ also has predictive dialer capabilities which

23   means Unified IP@, through the use of system algorithms, can place the c,orrect number of automatic

24   calls in order to correspond to the number of contact center agents who are or will become available

25   to speak with end users.
26
                6. One ofAspect's most recent releases of its many next-generation customer contact solutions
27
     is a product that has outbound calling functionality called Aspect@ Agent lnitiated ContactrM C'AIC").
28

                                                                  DECLARATION FROM ASPECT SOFTWARE. INC.
     Case 2:17-cv-01512-JAM-DB Document 55-14 Filed 10/09/18 Page 4 of 4


 I          7. Alchas many features       that assist customers with compliance with several requirements

 1
     the Telephone Consumer Protection Act ("TCPA') and associated rules issued by the Federal
3
     Communications Commission ("FCC'). Among other features, AIC removes all automatic dialing
4
     capabilities to provide heiglrted TCPA-compliance assistance to contact center customers.
 5
     center users of   AIC must, therefore, have agents physically place the calls.
 6
            8. AIC also has no prerecorded voice capabilities.
 7

 8
            g.    In response to a subpoena issued to Aspect in the instant lawsuit, I reviewed the

 9   management records       for an Aspect customer, Granada Services Private, LTD dlbla
l0   Holdings, Limited ("iEnergizer'). Based on this review,       I   noted that iEnergizet had purchased,

11
     some point, licenses for Unified IP@ versions 6.6, 6.7,    and7.3. These systems each have
t2
     dialer capabilities and the abitity to automatically dial customer-provided telephone nurnbers.
13
             10. Based on my review of iEnergizeros order management records, it          does not appear
t4
l5   iEnergizer ever purchased an AIC system, the system described above which requires an agent

T6   initiate the dialing of a phone number.

t7           I   declare under penalty   of perjury that the foregoing is true and correct to the best of
18
     knowledge and belief.
19

20
21       Dated:        f,-z/-ze/6
22                                                           DON HUDECEK

23

24
25

26
27
28
                                                                 DECLARATION FROM ASPECT SOFTWARE, INC.
